Mr. Justice Graves delivered the opinion of the court. This is an appeal from a judgment of the Circuit Court, which counsel for appellant says is not supported by the evidence. The so-called abstract, filed in this court, fails to show what judgment was entered in the Circuit Court; what points were presented by his motion for a new trial, or what the verdict of the jury was. In fact, so far as the common-law record is concerned, it is not an abstract at all, but a mere index, and it wholly fails to conform to rule 19 of this court, which provides, in part, that the abstract must be sufficient to fully present every error and exception relied upon.” It goes without saying that an Appellate Court cannot say whether a judgment is supported by the evidence without knowing what the judgment is, and it has been held times almost without number by the Appellate and Supreme Courts of this state that those courts will never go to the record for the purpose of finding something to warrant a reversal of the case, but will affirm, unless data is shown by the abstract requiring a reversal. Notwithstanding the fact that this case might well be affirmed on the so-called abstract filed, we have gone through the record with care and find that the case arose by the filing in the Probate Court by appellee of a claim against the estate of Michael G. Geary, deceased, for $2,676; that the claim was allowed by that court for $2,664; that an appeal was perfected by the representatives of the estate to the Circuit Court; that it was there tried by a jury; that the jury found the issues for the claimant, and assessed her damages at $2,690.29; and that a judgment was entered in accordance with the verdict. We are satisfied that the evidence in the record fairly sustains the verdict and judgment, and that there is no reversible error in the record. The judgment is, therefore, affirmed. Judgment affirmed.